                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PAUL E. COX,                                      )
                                                  )
               Plaintiff,                         )
                                                  )           No. 14-cv-10456
       v.                                         )
                                                  )           Judge Andrea R. Wood
DEANNA L. ZALAS, et al.,                          )
                                                  )
               Defendants.                        )

                                              ORDER

       Defendants’ motion to dismiss Count II [145] is granted. Count II is dismissed with
prejudice. See the accompanying Statement for details.

                                           STATEMENT

        Plaintiff Paul E. Cox, an officer with the Cook County Sheriff’s Police Department
(“CCSPD”), claims that Defendants are responsible for the improper denial of his pension
disability benefits. The present motion concerns Cox’s claim in Count II of his Fourth Amended
Complaint that Defendant County Employees’ and Officers’ Annuity and Benefit Fund of Cook
County (“Pension Fund”) has violated the Illinois Wage Payment and Collection Act
(“IWPCA”), 820 ILCS 115/1 et seq., by failing to pay him duty disability benefits since April
2014.1 He seeks compensation for the wrongful denial of benefits as well as damages in the
amount of two percent of the unpaid monthly benefit, as provided under 820 ILCS 115/14(a).
Defendants have now moved to dismiss Count II.

        As an initial matter, while Defendants style their request as a motion to dismiss pursuant
to Federal Rule of Civil Procedure 12(b)(6), the arguments raised are better suited to motion for
judgment on the pleadings under Federal Rule of Civil Procedure 12(c). However, the procedural
error of styling a motion for judgment on the pleadings as a motion to dismiss is of no
consequence when, as here, the Court has before it all it needs to rule on the motion. See Carr v.
Tillery, 591 F.3d 909, 913 (7th Cir. 2010) (procedural error of raising an affirmative defense in a
Rule 12(b)(6) motion to dismiss did not prevent court from construing the motion as one for
judgment on the pleadings). Moreover, Rule 12(c) motions are reviewed under the same standard
as Rule 12(b)(6) motions. Pisciotta v. Old Nat. Bancorp, 499 F.3d 629, 633 (7th Cir. 2007).
Accordingly, the Court will proceed to decide the issues as presented in the current motion.

       For purposes of this motion, the Court accepts as true all well-pleaded allegations in the
Fourth Amended Complaint and draws all reasonable inferences in Cox’s favor. See Williamson
1
 Though many more Defendants are named in this case, the Pension Fund is the sole Defendant listed in
Count II.
v. Curran, 714 F.3d 432, 435 (7th Cir. 2013). To survive a Rule 12(b)(6) motion, “a complaint
must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible
on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007)). A claim is facially plausible when the plaintiff “pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014) (quoting
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

        The IWPCA “applies to all employers and employees” in Illinois, except employees of
the state or federal governments. 820 ILCS 115/1. The statute defines “final compensation” to a
“separated employee” as “wages, salaries, earned commissions, earned bonuses, and the
monetary equivalent of earned vacation and earned holidays, and any other compensation owed
the employee by the employer pursuant to an employment contract or agreement between the 2
parties.” 820 ILCS 115/2 (emphasis added). To state a claim under the IWPAC, a plaintiff “must
plead that wages or final compensation is due to him or her as an employee from an employer
under an employment contract or agreement.” Landers-Scelfo v. Corporate Office Sys., Inc., 827
N.E.2d 1051, 1058 (Ill. 2005). While the IWPCA allows employees to sue for compensation due
under an employment contract, it “does not establish a substantive right to overtime pay or any
other kind of wage.” Enger v. Chi. Carriage Cab Co., 77 F. Supp. 3d 712, 716 (N.D. Ill. 2014)
(internal quotations omitted).

        Defendants argue that Cox’s IWPCA claim should be dismissed because (1) disability
benefits do not qualify as wages under the IWPCA, and (2) the Pension Fund is not Cox’s
employer and therefore cannot be liable to him under the statute. Cox counters that pension
payments, such as disability benefits, were part of his contractual agreement when he was hired,
and therefore qualify as wages under the IWPCA. He further asserts that the Pension Fund acts
in privity with Cook County, making it liable for the denial of his pension benefits.

        Because it is dispositive, the Court will first address Defendants’ contention that the
Pension Fund is not liable to Cox under the IWPCA because it is not his employer. In his Fourth
Amended Complaint, Cox alleges that he was employed by the CCSPD. (Fourth Am. Compl.
¶ 14, Dkt. No. 141.) He describes the Pension Fund as a statutorily-created administrative agency
designed to provide and regulate benefits pursuant to the laws of Illinois. (Fourth Am.
Compl. ¶ 8.) He also alleges that the Pension Board sent him letters regarding his application for
benefits, terminated his disability pension without notice, and provided Cook County employees
with a handbook describing eligibility requirements for a disability pension. (Fourth Am.
Compl. ¶¶ 37–39, 41, 42–43, 49–50.) But notably, nowhere in his pleading does Cox allege that
the Pension Fund acted as his employer.

        The IWPCA defines the term “employer” to include:

        any individual, partnership, association, corporation, limited liability company,
        business trust, employment and labor placement agencies where wage payments
        are made directly or indirectly by the agency or business for work undertaken by
        employees under hire to a third party pursuant to a contract between the business
        or agency with the third party, or any person or group of persons acting directly or

                                                   2
       indirectly in the interest of an employer in relation to an employee, for which one
       or more persons is gainfully employed.

820 ILCS 115/2. Cox does not allege that the Pension Fund acted in the role of an employer
within the meaning of the IWPCA, either in his Fourth Amended Complaint or in his response to
Defendants’ motion. And it is hard to see how he could have done so. Cox points to no
employment agreement with the Pension Fund. Nor does he allege that the Pension Fund was a
party to any contract with the CCSPD negotiated on his behalf. Instead, the allegations depict an
agency whose responsibilities are limited to administering pension benefits. Such a limited role
does not fall within the definition of an employer as delineated in the IWPCA.

        Appearing to recognize this deficiency, Cox contends in his response brief that the
Pension Fund and the CCSPD were “in privity” with one another. (Pl.’s Resp. to Def. Mot. to
Dismiss at 4, Dkt. No. 149.) But Cox provides no legal justification for his assertion that, in
administering benefits, the Pension Fund effectively took over the obligations of the CCSPD as
his employer. His only legal authority is a case in which the Seventh Circuit found a village to be
in privity with its police pension board for res judicata purposes when a state court judgment had
been entered against the latter. See Garcia v. Vill. of Mount Prospect, 360 F.3d 630, 634–37 (7th
Cir. 2004). Garcia does not support the notion that a pension board can take the place of the
statutorily-defined position of an employer. And Cox’s Fourth Amended Complaint does not
allege that the Pension Board ever attempted to do so or was legally obligated to do so. Simply
put, the Pension Fund is not an appropriate defendant for Cox’s claim under the IWPCA.

        Therefore, even if the Court were to find that the disputed pension disability payments
constitute wages under the IWPCA, Cox still would not be able to recover them in this action
against the Pension Fund. As Cox is on his fifth complaint in this case, no further opportunity to
amend his pleading to attempt to state a IWPCA claim against the Pension Fund is warranted.
Count II is thus dismissed with prejudice.




Dated: September 15, 2019                            __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                 3
